NORTH DOW LLLP

Gran Central Building

NORTH DRIVE

MELBOURNE, FL 32934










THIS INDENTURE OF LEASE MADE THIS 18th DAY OF NOVEMBER, 2012,

WITNESSETH: That NORTH DOW LLLP., First Party, (hereinafter called the
"Landlord"), does hereby demise and lease OAK RIDGE MICRO ENERGY, INC. Second
Party, (hereinafter called the “Tenant"), the premises known and described as
having a street address of 751 North Drive Suites 9-12, Melbourne, County of
Brevard, State of Florida, consisting of  SEE EXHIBIT A square feet (the
“Lease”).

  

1.  TERM.  The term of this Lease shall be 36 months beginning on the 18th day
of November A.D., 2012, and terminating on the 31st day of December, A.D., 2015,
unless the term hereby demised shall be sooner terminated as hereinafter
provided. November and December 2012 are free.

 

2.  RENT.  In consideration of said demise, the Tenant agrees to pay to the
Landlord as rent for said premises $ See Exhibit A  per month as rent and $ See
Exhibit A  per month as an escrow payment for taxes and insurance as set forth
below, plus 6% sales tax or such sales tax as may be subsequently provided by
Florida Law, and in addition thereto such sums as may accrue as additional rent
hereunder by virtue of the provisions of this Lease as hereinafter set forth,
all payable in cash or its equivalent.  All such sums shall be due and payable
in advance on the 1st day of each and every calendar month during said term at
the office of NORTH DOW LLLP., 4320 Woodland Park Drive, West Melbourne, FL
32904, or at such other place as the Landlord from time to time in writing may
designate. Rental statements will be mailed by the Landlord on a monthly basis
as a courtesy.  The monthly rental obligation is incurred by the execution of
this document and is not dependent upon receipt of the courtesy statement.

 

3.  ALTERATIONS.  The Tenant agrees that Tenant will make no alterations in, or
additions or improvements to said premises without in each case the written
consent of Landlord first being had and obtained.  Drawings and specifications
of the proposed alterations shall be submitted when Tenant requests the said
approval.  Tenant agrees that Tenant will make all such alterations, additions,
or improvements in or to premises at the expense of Tenant.  Tenant agrees that
in making any such alterations, additions, or improvements and in occupying and
using said premises, Tenant will comply with the Building Code and ordinance of
the City, and all the laws of the State in which said premises are located,
pertaining to such work and/or such use or occupancy; it being further agreed
that any additions, alterations, or improvements made by Tenant (except only
movable store and office furniture and fixtures and equipment affixed to the
lease premises that is essential to Tenant’s business) shall become






1







--------------------------------------------------------------------------------

and remain a part of the building and be and remain the property of Landlord
upon the termination of this Lease or the Tenant's occupancy of said premises;
provided, however, that the Landlord by giving written notice to Tenant at the
time consenting to the making of any such additions, alterations, or
improvements may require Tenant to restore said premises to the same condition
they were in immediately before the making of such additions, alterations, or
improvements.  The interest of the Landlord shall not be subject to liens for
improvements made by Tenant.  Tenant agrees that Tenant will save harmless
Landlord from and against all expenses, liens, claims, or damages to either
property or person which may or might arise by reason of the making of any such
repairs, alterations, additions, or improvements.




4.  SECURITY DEPOSIT.  Concurrently with Tenant's execution of this Lease,
Tenant shall deposit with Landlord the sum of nine thousand one hundred
seventeen dollars and 15/100 ($9,117.15).  Said sum shall be held by Landlord as
a Security Deposit for the faithful performance by Tenant of all of the terms,
covenants, and conditions of the Lease to be kept and performed by Tenant during
the term hereof.  If Tenant defaults with respect to any provision of this
Lease, including but not limited to the provisions relating to the payment of
rent and any of the monetary sums due herewith, Landlord may (but shall not be
required to) use, apply or retain all or any part of this Security Deposit for
the payment of any other amount which Landlord may spend by reason of Tenants'
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant's default.  If any portion of said Deposit is so
used or applied, Tenant shall, within ten (10) days thereafter deposit
sufficient funds to restore the Security Deposit to its original amount;
Tenant's failure to do so shall be a material breach of this Lease.  Landlord
shall not be required to keep this Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on such Deposit.  If Tenant
shall fully and faithfully perform every provision of the Lease to be performed
by it, the Security Deposit or any balance thereof shall be returned to Tenant
(or, at Landlord's option, to the last assignee of Tenant's interests hereunder)
at the expiration of the Lease term and after Tenant has vacated the Premises.
 In the event of termination of Landlord's interest in this Lease, Landlord
shall transfer said Deposit to Landlord's successor in interest whereupon Tenant
agrees to release Landlord from liability for the return of such Deposit or the
accounting therefor.  Under no circumstances is the security deposit to be
considered an offset to the last month’s rent.  

 

5.  LATE PAYMENT.  Any payment of rent or escrow for taxes and insurance or any
other payment required hereunder which is received by Landlord more than seven
(7) days after the same is due shall incur a late payment penalty of five
percent (5%) of the payment due for any such late payment. The said penalty
shall be applied for each month that any payment remains unpaid.  All payments
to the Landlord may be applied to any late payment penalties before being
applied to rent.

 

6.  ESCROW.  In addition to all other obligations set forth herein, Tenant
agrees to pay to Landlord to hold in escrow for the payment of taxes and
insurance 1/12th of the yearly premium for hazard insurance plus 1/12th of the
yearly taxes as estimated by Landlord. These amounts






2







--------------------------------------------------------------------------------

shall be paid at the same time and in the same manner as rent provided herein
above.  Landlord shall apply such fund to the payment of taxes and insurance,
and if the amount held by Landlord is not sufficient to pay taxes and insurance
as they fall due, Tenant shall pay to Landlord any amount necessary to make up
the deficiency within ten (10) days from written notice by Landlord.  Landlord
shall not be required to pay any interest on the moneys so held.  Landlord shall
maintain and tenant shall pay for fire and extended coverage insurance on the
premises in not less than ninety percent (90%) of the full replacement cost of
the improvement.  Landlord shall maintain and Tenant shall pay for general or
public liability insurance against claims for bodily injury or death and
property damage occurring on, in or about the demised premises and the streets
and alleys adjoining the said premises in amounts of not less than $1,000,000
combined single limit liability for bodily injury for any one occurrence and
property damage in the amount of replacement cost.  Both parties acknowledge
that the purchase of this insurance must be done by the Landlord as multiple
occupancies are involved. Tenant shall be entitled to examine the policies of
all of the occupants of his building to satisfy itself that rates are kept
competitive.  Tenant shall only pay for that portion of the building under lease
according to the fire rating assigned to his use.




(A) Tenant's Liability.  Tenant hereby agrees to indemnify, protect, save and
hold harmless Landlord, its respective representative, agents, servants and
employees from and against any and all loss, cost and expense arising out of or
connected with the use or occupancy of the leased premises or the common area by
Tenant and/or by any of Tenant's representatives, agents, servants, employees,
licensees, invitees or guests pursuant to this Lease which use or occupancy
results in any injury, sickness or death, or alleged injury, sickness or death
whatsoever to third persons and/or their property.  In the event that any such
claim is alleged against Landlord and/or its successors or assigns by anyone
arising out of the use of occupancy of the leased premises or the common areas
by Tenant or by its representatives, agents, servants, employees, licensees,
invitees or guests, it is expressly understood and agreed that Tenant shall take
over the defense of each and every claim promptly and pay all attorneys' fees,
verdicts, judgments, settlement payments and all other costs and expenses
whatsoever incurred in connection with the defense of all such claims, without
exception, it being expressly understood that Tenant shall be and remain fully
responsible for all such claims and will hold the aforementioned indemnities
completely harmless from and against any cost or expense whatsoever in
connection herewith.




(B)  Tenant's Insurance.  During the term of this Lease, and any extension
thereof, Tenant shall, at its own cost and expense, maintain and provide general
liability insurance coverage for the benefit and protection of Tenant, Landlord
and Landlord's managing agent, as their interest may appear in an amount not
less than $2,000,000 combined single limit for personal injury, bodily injury
and property damage, or in such greater amounts of insurance coverage as
Landlord may from time to time reasonably require, against liability of Tenant
and its authorized representatives arising out of or in connection with Tenant's
use or occupancy of the leased premises or the common area.  Landlord and
Landlord's managing agent shall be named as additional insured parties in all
such insurance policies, as their respective interest may






3







--------------------------------------------------------------------------------

appear.  Such insurance shall be with a company or companies reasonably
acceptable to Landlord and admitted to do business in the state in which the
building is located.  All such insurance policies shall be maintained by Tenant
in full force and effect and 30 days' written notice to Tenant prior to
cancellation or material change shall be provided to Landlord.  Should Tenant
fail to carry such insurance and furnish Landlord with the required insurance
certificates after notification from Landlord to do so, Landlord shall have the
right to obtain such insurance and Tenant shall pay the cost thereof to Landlord
upon demand.




7.  SIGN.  Tenant may pay for and have constructed a vinyl lettered sign on the
window glass, which will identify Tenant's business.  Tenant shall be required
to obtain the consent of Landlord to the sign's appearance prior to placing it
on the premises, and the said sign shall be in place within thirty (30) days
from execution of the Lease.  




8.  RENT INCREASES.  Paragraph 8 is intentionally deleted.




9.  WATER & SEWER USE.  Landlord agrees to provide water for Tenant. Landlord
shall apportion the water use on a per square footage basis and Tenant agrees to
pay initially the amount included in CAM charges to reimburse Landlord for water
use.  Landlord reserves the right in Landlord's discretion to allocate to Tenant
hereunder a larger share of the water costs to Landlord's determination of the
water use among Tenants in the building.  Tenant agrees to pay the cost
allocated to Tenant and agrees to increase the payment from the amount set forth
in this paragraph upon Landlord's delivery of written notification at least ten
(10) days prior to the end of the month preceding the increased charge.




10.  USE.  The Tenant agrees that said premises shall be used for the purpose
of electronics research and manufacturing and no other purpose and shall be used
and occupied in a careful and proper manner, and that no waste will be committed
or permitted upon, or any damage be done to the said premises and Tenant agrees
that the Tenant will not conduct, nor permit to be conducted, on said premises
any business or commit or permit any act which is or may be contrary to, or in
violation of any law of the United States or Florida or any ordinances of the
City or other governmental jurisdiction in which said premises are located.

 

11.  SUBLEASES.  The Tenant agrees that the Tenant will not sublet said premises
or any part thereof without the consent in writing of the Landlord first had and
obtained.

 

12.  DEFAULT.  The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant:




(A)  Any failure by Tenant to pay the rent or any other monetary sums required
to be paid hereunder (where such failure continues for five (5) days after
written notice by Landlord to Tenant);




(B)  The abandonment or vacation of the premises by Tenant;








4







--------------------------------------------------------------------------------




(C)  A failure by Tenant to observe and perform any other provision of this
Lease to be observed or performed by Tenant, where such failure continues for
twenty (20) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that the same cannot
reasonably be cured within said twenty (20) day period, Tenant shall not be
deemed to be in default if Tenant shall within such period commence such cure
and thereafter diligently prosecute the same to completion;




(D)  The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; the filing by or against Tenant of a petition to have
Tenant adjudged bankrupt or of a petition for reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days); the appointment
of a trustee or receiver to take possession of substantially all of Tenant's
assets located at the Premises or of Tenant's interest in this Lease, where
possession is not restored to Tenant within thirty (30) days; or the attachment,
execution or other judicial seizure of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where such
seizure is not discharged within thirty (30) days.




13.  DEFAULT REMEDIES.  In the event of any such material default or breach by
Tenant, Landlord may, at any time thereafter without limiting Landlord in the
exercise of any rights or remedy at law or in equity which Landlord may have by
reason of such default or breach:




(A)  Maintain this Lease in full force and effect and recover the rent and other
monetary charges as they become due, without terminating Tenant's right to
possession irrespective of whether Tenant shall have abandoned the Premises.  In
the event Landlord elects not to terminate the Lease, Landlord shall have the
right to attempt to re-let the premises at such rent and upon such conditions
and for such a term and to do all acts necessary to maintain or preserve the
Premises as Landlord deems reasonable and necessary without being deemed to have
elected to terminate the Lease, including removal of all persons and property
from the Premises; such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant.  In the event any
such re-letting occurs, this Lease shall terminate automatically upon the new
Tenant's taking possession of the Premises. Notwithstanding that Landlord fails
to elect to terminate the Lease initially, Landlord at any time during the term
of this Lease may elect to terminate this Lease by virtue of such previous
default of Tenant.

 

(B)  Terminate Tenant's right to possession by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord.  In such event Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant's default
including, without limitation thereto, the following:  (i)  the worth at the
time of award of any unpaid rent which had been earned at the time of such
termination; plus (ii)  any other amount necessary to compensate








5







--------------------------------------------------------------------------------

Landlord for all the detriment proximately caused by Tenant's failure to perform
its obligations under this Lease or which in the ordinary course of events would
be likely to result therefrom plus (iii)  at Landlord's election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by applicable State law.  Upon any such re-entry Landlord shall have the
right to make any reasonable repairs, alterations or modifications to the
Premises, which Landlord at its sole discretion deems reasonable and necessary.
 As used in (i) above, the "worth at he time of award" is computed by allowing
interest at the rate of fifteen percent (15%) per annum from the date of
default.  As used in (i) and (ii) the "worth at the time of award" is computed
by discounting such amount at the discount rate of the U. S. Federal Reserve
Bank of Atlanta, Georgia, at the time of award plus one percent (1%).  The term
"rent", as used in this Paragraph 13, shall be deemed to be and to mean the rent
to be paid pursuant to Paragraph 2 and all other monetary sums required to be
paid by Tenant pursuant to the terms of the Lease.




(C)  OTHER PROVISIONS.  WAIVER OF TRIAL BY JURY AND COUNTERCLAIMS:  IT IS
MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT THEY SHALL AND HEREBY DO
WAIVE TRIAL BY JURY AND THE RIGHT TO ASSERT ANY SETOFF OR COUNTERCLAIM (OTHER
THAN MANDATORY OR COMPULSORY COUNTERCLAIMS) IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES
OR OTHER AREAS, AND/OR ANY CLAIM OF INJURY OR DAMAGE ARISING THEREFROM.  TENANT
CONSENTS TO SERVICE OF PROCESS OF ANY PLEADING RELATING TO ANY SUCH ACTION AT
THE PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS
REQUIRING SUCH SERVICE AT THE PREMISES.  TENANT, LANDLORD AND ANY GUARANTORS
EACH AGREE THAT LEGAL JURISDICTION AND VENUE FOR ANY MATTER ARISING FROM THIS
LEASE SHALL BE THE STATE OF FLORIDA, COUNTY OF BREVARD.




14.  PAYMENTS AT TERMINATION.  No payments of money by the Tenant to the
Landlord after the termination of this Lease, in any manner, or after the giving
of any notice (other than a demand for the payment of money) by the Landlord to
the Tenant shall reinstate, continue or extend the term of this Lease or affect
any notice given to the Tenant prior to the payment of such money, it being
agreed that after the service of notice or the commencement of a suit or after
final judgment granting the Landlord possession of said Premises, the Landlord
may receive and collect any sums of rent due or any other sums of money due
under the terms of this Lease, and the payment of such sums of money, whether as
rent or otherwise, shall not waive said notice or in any manner affect any
pending suit or any judgment theretofore obtained.

 

15.  PERSONAL PROPERTY.  All personal property of any kind or description
whatsoever in the demised premises shall be at the Tenant's sole risk, and the
Landlord








6







--------------------------------------------------------------------------------

shall not be liable for any damage done to or loss of such personal property; or
for damage or loss suffered by the business or occupation of the Tenant arising
from any act or neglect of co-tenants or other occupants of the building or of
their employees or of other persons; or from bursting, overflowing or leaking of
water, sewer, or steam pipes, or from the heating or plumbing fixtures or from
electric wires or from gas, or odors or caused in any other manner whatsoever
except in the case of negligence or willful neglect or acts of the Landlord.

 

16.  RIGHT TO EFFECTS.  If the Tenant shall fail to remove all effects from said
premises upon the termination of this Lease or any cause whatsoever, the
Landlord, at the option of the Landlord, may remove the same in any manner that
the Landlord shall choose, and store the said effects without liability to the
Tenant for loss thereof, and the Tenant agrees to pay the Landlord on demand any
and all expenses incurred in such removal, including court costs and attorney
fees and storage charges on such effects for any length of time the same shall
be in the Landlord's possession; or the Landlord, at the option of the Landlord,
without notice may sell said effects, or any of the same, at private sale and
without legal process, for such prices as the Landlord may obtain and apply the
proceeds of such sale upon any amounts due under this Lease from the Tenant to
the Landlord and upon the expense incident to the removal and sale of said
effects, rendering the surplus, to the Tenant. Tenant agrees to restore the
tenancy upon Lease termination to the same condition as at the time of
occupancy, normal wear excepted.




17.  DAMAGE TO PREMISES.  If the demised premises or said building shall be so
damaged by fire, lightning, or similar catastrophe as to render said premises
wholly untenantable, and if such damage shall be so great that a competent
architect, in good standing in the city or county in which the demised premises
are located, shall certify in writing to the Landlord and the Tenant that said
premises with the exercise of reasonable diligence, cannot be made fit for
occupancy within ten (10) days from the happening thereof, then this Lease shall
cease and terminate from the date of occurrence of such damage; and the Tenant
thereupon shall surrender to the Landlord said premises and all interest therein
hereunder, and the Landlord may reenter and take possession of said premises
discharged from this Lease, and may remove the Tenant therefrom.  The Tenant
shall pay rent, duly apportioned, up to the time of such termination of this
Lease.  If, however, the damage shall be such that such an architect so shall
certify that said demised premises can be made tenantable within such number of
days from the happening of said damage by fire, lightning, or similar
catastrophe, then the Landlord shall repair the damage so done with all
reasonable speed, and the rent shall be abated only for the period during which
the Tenant shall be deprived of the use of said premises by reason of such
damage and the repair thereof.  If said demised premises, without fault of the
Tenant, shall be slightly damaged by fire, lightning, or similar catastrophe but
not so as to render the same untenantable, the Landlord, after receiving notice
in writing of the occurrence of the injury, shall cause the same to be repaired
with reasonable promptness; but in such event there shall be no abatement of the
rent.  In case the building throughout be so injured or damaged, whether by fire
or otherwise (though said demised premises may not be affected) that the
Landlord within five (5) days after the happening of such injury, shall decide
to rebuild or reconstruct said building, 








7







--------------------------------------------------------------------------------

and shall enter into a bonafide, legal and binding contract therefor then upon
five (5) days notice in writing to that effect given by the Landlord to the
Tenant, this Lease shall cease and terminate from the date of the occurrence of
said damage, and the Tenant shall pay the rent, properly apportioned, up to such
date, and both parties hereto shall be free and discharged of all further
obligations hereunder.

 

18.  GUARD DOGS.  No guard dogs or other animals shall be kept on the premises
or brought onto the premises without the specific written permission of the
Landlord.

 

19.  OUTSIDE ACTIVITIES.  No work activity involving the use for which the
building is rented, or with respect to repair or servicing of automobiles,
trucks, or other equipment shall be performed outside the building or around the
premises at any time.  Empty pallets or other debris left outside for more than
ten (10) days may be removed by the Landlord at Tenant's expense. No trash,
garbage or other items may be stored outside the buildings without the consent
of the Landlord, unless such trash is inside garbage containers.  Under no
circumstances is any person or any object permitted on the roof of the building.




20.  PROHIBITED PARKING.  Without the Landlord's specific consent, no
automobiles, trucks, boats, or other equipment or vehicles may be parked around
the building for any more than five (5) days without being moved.  




21.  CONDITION OF PREMISES.  The Tenant has examined the premises herein demised
and said premises are known to the Tenant to be in good repair and condition,
and the Tenant hereby accepts the same in good condition and repair except as
herein otherwise specified, and no representations as to the condition or repair
thereof have been made by the Landlord prior to or at the execution of this
Lease that are not herein expressed or endorsed hereon:




 (A)  Landlord agrees to supply dumpster services and maintenance of the
grounds, specifically including but not limited to maintenance and normal repair
of HVAC systems, mowing of grass, watering grass, trimming shrubs and picking up
loose trash.  Tenant agrees to pay the costs of this service as additional rent
on the date each rental payment is due.  The cost is determined on a square
footage basis and with regard to the premises described hereinabove is $  SEE
EXHIBIT A   per month, subject to annual adjustment based upon actual cost.




22.  WAIVER.  No waiver of any condition or covenant of this Lease by either
party hereto shall be deemed to imply or constitute a further waiver by such
party or any other condition or covenant of said Lease.




23.  MAINTENANCE AND REPAIRS.

 

(A)  The Tenant shall pay for all sewage disposal services, water, gas, heat,
electric current and other utilities furnished it or consumed by it, in or upon
the leased








8







--------------------------------------------------------------------------------

premises at rates set by local public utility as approved by Public Authority
having jurisdiction, and will keep the interior of the leased premises and
appurtenances in good order and repair, and in a clean, safe, and healthy
condition (excepting, however, all repairs made necessary by reason of fire or
other unavoidable casualty) at its own cost and expense.  Landlord warrants that
water, sewer, and electric power are available at the subject premises at the
beginning of the Tenant's obligation to pay rent hereunder.




(B)  All glass, both exterior and interior of said premises is at the sole risk
of Tenant and any glass broken during the term of this Lease is to be promptly
replaced with glass of the same kind and quality at the expense of Tenant.




(C)  This Lease is a net lease, and the parties hereto agree that all costs,
expenses, repairs, and maintenance of the premises are at Tenant's expense
except that Landlord, at its sole expense, shall keep the exterior foundations
and walls, down spouts, gutters, roof, the underground plumbing systems of the
Premises, electrical facilities underground or outside the Premises in good
order, condition and repair, and the necessary replacement of non-repairable
HVAC systems.




24.  HOLD HARMLESS.

 

(A)  The Tenant agrees that the Tenant, at all times, will indemnify and save,
protect, and keep harmless the Landlord, its agents and employees, and the same
demised premises from every and all costs, loss, damage, liability, expense,
penalty, and fine whatsoever, which may arise from or be claimed against the
Landlord, its agents and employees, or the demised premises by any person or
persons for any injuries to person or property, or damage of whatever kind or
character consequent upon or arising from the use or occupancy of said premises
by the said Tenant or consequent upon or arising from any neglect or fault of
the Tenant or the agents and the employees of the Tenant in the use and
occupancy of the premises, or consequent upon or arising from the sale or giving
away of intoxicating liquors, or consequent upon or arising from any failure by
Tenant so to comply and conform with all laws, statutes, ordinances, and
regulations of the United States, the state and municipality in which said
premises are situated, now and hereafter in force; and if any suits or
proceedings shall be brought against the Landlord, its agents or employees, or
the said demised  premises on account of any alleged violation thereof, or
failure to comply and conform therewith, or an account of any damage, omission,
neglect (or use of said premises), by the Tenant, or the agents and employees of
the Tenant, or any other person on said premises, the Tenant agrees that the
Tenant will defend the same, and will pay whatever judgments may be recovered
against the Landlord, its agents or employees, or against said demised premises.




(B)  LIMIT OF LANDLORD'S OBLIGATION TO MAKE REPAIRS. The Landlord shall not be
liable for any damages from plumbing, gas, water, steam or sewage leaks or
stoppage, nor for damage arising from acts of negligence of co-tenants or other
occupants of the same building, or any owners or occupants of adjoining
contiguous








9







--------------------------------------------------------------------------------

property, unless such damage is occasioned by the negligence of the Landlord, or
its agents or contractor.




(C)  In the event that Landlord should ever be made a party to any claim for
hazardous waste cleanup of the property subject to this Lease or to any
litigation for claims by others based on hazardous substances on or in the
property, and the hazardous substance resulted from the actions or failure of
action by the Tenant, Tenant will hold the Landlord harmless from the costs of
such cleanup and the expenses and cost of such litigation and any resulting
awards or compromises.




 

25.  LEASE SUBORDINATION.

 

(A)  Tenant agrees to subordinate this Lease to any mortgage or blanket mortgage
placed on the industrial park, provided only that so long as Tenant faithfully
discharges its obligations under the terms of this Lease:  (1)  Its tenancy will
not be disturbed nor this Lease affected by any default under such mortgage; (2)
 The right of Tenant hereunder shall expressly survive and shall not be cut off;
and  (3)  This Lease shall, in all respects, continue in full force and effect,
and holder of such mortgage shall provide Tenant with written acknowledgment of
such non-disturbance.

 

(B)  Tenant agrees upon the request of Landlord to execute and deliver an
Estoppel, Attornment and Subordination Agreement in favor of any lender
providing financing for the leasehold premises to Landlord.  Such agreement
shall be in form and substance satisfactory to the lender. Tenant shall return
such agreement to the Landlord within fifteen (15) days of receipt.  Failure to
do so shall constitute a breach of the terms of this Lease entitling the
Landlord to declare default.  Failure to so execute said agreements and
notwithstanding the foregoing, Tenant hereby constitutes and appoints Landlord
as its attorney-in-fact for the express and limited purpose of executing such
Estoppel, Attornment and Subordination Agreements on its behalf and delivering
same to Landlord’s lender.




26.  ENTRY BY LANDLORD.  Landlord reserves and shall during normal business
hours have the right to enter the Premises to inspect the same, to submit said
Premises to prospective purchasers or tenants, to post notices of
non-responsibility and "for lease" signs, and to alter, improve or repair the
Premises and any portion of the Building without abatement of rent, and may for
that purpose erect scaffolding and other necessary structures where reasonably
required by the character of the work to be performed, always providing the
entrance to the Premises shall not be blocked thereby, and further providing
that the business of Tenant shall not be interfered with unreasonably. Tenant
hereby waives any claim to damages for any injury or inconvenience to or
interference with Tenant's business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby.  For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon and about the Premises, excluding Tenant's vaults and
safes, and Landlord shall have the right to use any and all means which Landlord
may deem proper to open said doors in an 








10







--------------------------------------------------------------------------------

emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord by any said means, or otherwise, shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises or an eviction of Tenant from the Premises
or any portion thereof.




27.  ESTOPPEL CERTIFICATE.

 

(A)  Tenant shall at any time upon not less than ten (10) days' prior written
notice from Landlord execute, acknowledge and deliver to Landlord a statement in
writing (i)  certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and (ii)
acknowledging that there are not, to Tenant's knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed.
 Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises.

 

(B)  Tenant's failure to deliver such statement within such time shall be
conclusive upon Tenant (i)  that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii)  that there are no
uncured defaults in Landlord's performance, and (iii)  that not more than one
month's rent has been paid in advance.

 

(C)  If Landlord desires to finance or refinance said Premises, or any part
thereof, or any Building of the Premises may be a part, Tenant hereby agrees to
deliver to any lender designated by Landlord such financial statements of Tenant
as may be
reasonably required by such lender.  Such statements shall include the past
three years' financial statements of Tenant.  All such financial statements
shall be received by Landlord in confidence and shall be used only for the
purposes herein set forth.




(D)  In the event of a sale or conveyance by Landlord of Landlord's interest in
the Premises other than a transfer for security purposes only, Landlord shall be
relieved from and after the date specified in any such notice of transfer of all
obligations and liabilities accruing thereafter on the part of the Landlord,
provided that any funds in the hands of Landlord at the time of transfer in
which Tenant has an interest shall be delivered to the successor of Landlord.
This Lease shall not be affected by any such sale, and Tenant agrees to attorn
to the purchaser or assignee provided all Landlord's obligations hereunder are
assumed in writing by the transferee.




28.  ENTIRE AGREEMENT.  This instrument, along with any exhibits and attachments
hereto, constitutes the entire agreement between Landlord and Tenant relative to
the Premises and this Agreement and the exhibits and attachments may be altered,
amended or revoked only by an instrument in writing signed by both Landlord and
Tenant. Landlord and Tenant agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents or representatives
relative to the leasing of the Premises are merged in or revoked by this
Agreement.








11







--------------------------------------------------------------------------------




29. SEVERABILITY.  If any term or provision of this Lease shall to any extent be
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.




30.  COSTS OF SUIT.

 

(A)  If Tenant or Landlord shall bring any action for any relief against the
other, declaratory or otherwise, rising out of this Lease, including any suit by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum of attorneys' fees,
including appellate attorneys' fees, which shall be deemed to have accrued on
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.




(B)  Should Landlord, or its agents or employees, without fault on Landlord's
part, be made a party to any litigation instituted by Tenant or by any third
party against Tenant, or by or against any person holding under or using the
Premises by license of Tenant, or for the foreclosure of any lien for labor or
material furnished to or for Tenant or any such other person or otherwise
arising out of or resulting from any act or transaction of Tenant or of any such
person, Tenant covenants to save and hold Landlord, its agents and employees,
harmless from any judgment rendered against Landlord, its agents and employees,
or the Premises or any part thereof, and all costs and expenses, including
reasonable attorneys' fees incurred by Landlord in or in connection with such
litigation.




31.

AGENCY DISCLOSURE.  The Landlord, Cunningham, Ingram & Anderson, Inc., and Bruce
Ingram, Licensed Real Estate Broker, hereby acknowledge that, prior to execution
of this Lease, notice has been given to the Tenant pursuant to Florida Statute §
475.25 (1) (q), that Bruce Ingram, Broker, represents the Landlord exclusively
and shall receive his compensation from the Landlord.  Mike Moss of Lightle,
Beckner, Robison represents the Tenant and will receive a real estate commission
from the Landlord.




(Signature/Initial)







/s/ W. Robert Anderson, Jr.                         /s/Jeffrey J. Floood

Landlord

Tenant

Tenant




32.  RADON GAS - Notice to Prospective Purchaser/Tenant.  Radon is a naturally
occurring radioactive gas that when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time.  Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida.  Additional information regarding radon and radon
testing may be obtained from your county public health unit.  Pursuant to §
404.056(8), Florida Statutes.








12







--------------------------------------------------------------------------------




33.  CONDITION OF PREMISES AT TURNOVER.  Landlord will ensure HVAC, electrical
and plumbing systems are fully operational and will clean unit to turnover
condition. Landlord will ensure all bulbs and ballasts are operational.




34.

CHILLER INSTALLATION BY TENANT.  Tenant has permission to install a chiller on
the east side of the facility at the south end.  Final location and any
penetrations to the building will be subject to Landlord approval upon review of
drawings.







IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year 18, November, 2012.




Signed, sealed and

delivered in the presence of:

NORTH DOW LLLP




/s/ A. Anderson

Witness as to Landlord




/s/Bruce Ingram

BY:/s/ W. Robert Anderson, Jr.

Witness as to Landlord

         W. Robert Anderson, Jr.

Managing Member

CIA Acquisitions LLC, General Partner







Oak Ridge Micro Energy, Inc.




/s/ A. Anderson

BY: /s/ Jeffrey J. Flood

Witness as to Tenant

Jeffrey John Flood, CEO












































13







--------------------------------------------------------------------------------










Exhibit A







 

SF

Monthly Net Rental

Monthly Escrow Charges

Monthly CAM Charges

Sales Tax

Total Monthly Charge

1/1/2013 - 12/31/13

7500

$3,750.00

$650.00

$931.25

$378.07

$5,651.13

 

 

 

 

 

 

 

1/1/2013 - 12/31/14

9800

$4,900.00

$849.33

$1,216.83

$447.07

$7,384.14

 

 

 

 

 

 

 

1/1/2013 - 12/31/15

12100

$6,050.00

$1,048.67

$1,502.42

$516.07

$9,117.15




























































































14







--------------------------------------------------------------------------------







LESSEE'S ACCEPTANCE OF PREMISES




  

This is to acknowledge acceptance of the Lease between NORTH DOW LLLP., and Oak
Ridge Micro Energy, Inc., Lessee.  We are, at the present time, in possession of
the premises described in the Lease under the terms and conditions therein.  We
are hereby satisfied that all conditions precedent (including, but not limited
to, the tenant improvements agreed upon, all requirements for parking,
restrictions, and other exclusive rights set forth in the Lease), relative to
the commencement and validity of the Lease, have been met.

 

     The commencement date of the Lease is     November 18, 2012    .

 

 

 

_____________________________

                                  

 

 

 

____________________________________

DATE

 

 

 


























15







--------------------------------------------------------------------------------













INDIVIDUAL GUARANTY AGREEMENT

  

KNOW ALL MEN BY THESE PRESENTS:

 

     THAT FOR AND in consideration of the Lessor, NORTH DOW LLLP. entering into
a lease (the “Lease”) with Oak Ridge Micro Energy, Inc. (hereinafter called
"Lessee") dated 18th November, 2012, the delivery of which is conditioned upon
execution of this Guaranty, the undersigned Guarantees performance of all the
terms, covenants, conditions and agreements as contained in said Lease on the
part of the Lessee to be performed, including specifically the obligation to pay
all rents, maintenance expenses, and any other charges or obligations therein
set forth.

 

     The Guarantor agrees that this Guaranty shall not be affected by reason of
assertion by Lessor against Lessee of any rights or remedies reserved to Lessor
in said Lease, or by reason of any summary or other proceedings against the
Lessee, or by reason of any extension or indulgence granted to the Lessee, or by
the amendment or modification of the Lease with or without notice to the
Guarantor.

 

     The Guarantor waives any and all notice of nonperformance or demand upon
the Lessee and agrees that all obligations of the Guarantor under this Guaranty
are independent of the obligations of the Lessee under the Lease and that in the
event of a default by Lessee under the Lease, a separate action may be brought
against the Guarantor whether or not an action is commenced against the Lessee
under the Lease. Guarantor agrees to pay all costs and expenses incurred by
Lessor in the enforcement of this Guaranty including reasonable fees for
Lessor's attorneys.

 

     Neither the Guarantor's obligations to make payment in accordance with this
agreement nor any remedy for the enforcement thereof shall be impaired,
modified, changed, or released in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Lessee or its
estate in bankruptcy, or of any remedies for the enforcement thereof resulting
from the operation of any present or future provision of the National Bankruptcy
Act or other State or Federal statute relating to insolvency or to the
appointment of a receiver or the decision of any court. The undersigned hereby
waives all homestead rights, dower, and agrees that all his or her assets may be
subject to satisfaction of the obligations set forth herein.

 

     It is agreed that provisions of this Guaranty shall bind the successors and
assigns of the Guarantor and shall inure to the benefit of the legal
representatives, heirs, successors and assigns of the Lessor.

 

IN WITNESS WHEREOF, the Guarantor has caused these presents to be affixed this
18th day of November, 2012.

 

Signed, sealed and delivered in the presence of:

 

GUARANTOR:




/s/ Jeffrey J. Flood

Jeffrey John Flood








16





